 



Exhibit 10.8

Summary Sheet of Director and Officer Compensation

Director Compensation

     All directors who are not also officers of the Company or the Bank receive
an annual director’s fee from the Bank of $20,000. Directors are reimbursed for
expenses incurred in connection with attendance at Board and Committee meetings.

Executive Officer Compensation

     The current base salary paid to executive officers is listed below:

              Current     Base Salary
David A. Bochnowski
    Chairman and Chief Executive Officer
  $ 294,926  
Joel Gorelick
    Executive Vice President, Banking and Lending Group
  $ 162,659  
Jon E. DeGuilio
    Executive Vice President, General Counsel and Secretary
  $ 127,490  
Robert T. Lowry
    Senior Vice President and Chief Financial Officer
  $ 107,559  

     Effective January 31, 2005, the Compensation Committee and Board of the
Bancorp authorized the payment of incentive compensation for the year ended
December 31, 2004. The executive officers listed below received the incentive
compensation payments on February 1, 2005:

              2004     Incentive
David A. Bochnowski
    Chairman and Chief Executive Officer
  $ 86,469  
Joel Gorelick
    Executive Vice President, Banking and Lending Group
  $ 34,500  
Jon E. DeGuilio
    Executive Vice President, General Counsel and Secretary
  $ 13,000  
Robert T. Lowry
    Senior Vice President and Chief Financial Officer
  $ 13,000  

     The Bancorp’s Compensation Committee and Board have established an
incentive compensation system designed to offer positive salary rewards for peak
performance to all employees. The incentive compensation is geared towards
rewarding performance that results in increased profitability of the Bancorp. In
addition, incentive compensation is awarded for consistent performance tied to
corporate goals rather than short-swing profits. The incentive compensation is
discretionary and approved by the Board on an annual basis, as strategic goals
are achieved.

     The incentive compensation is paid from a pool of funds created each year
based on the Bancorp’s return on equity, return on assets, and increase in
earnings per basic share. Each of the three measures is tied to a

 



--------------------------------------------------------------------------------



 



factor, which is then multiplied by the Bancorp’s annual net income after
incentive compensation expense to determine the incentive compensation pool. The
Board also has the discretion to increase the size of the incentive compensation
pool to reward outstanding performance consistent with long and short-range
goals. No Board discretionary funds were included in the 2004 incentive
compensation pool. The incentive compensation pool is generally allocated to the
Bancorp’s employees in the following manner: 30% to the Chief Executive Officer,
52% to Vice Presidents and 18% to other employees. The Chief Executive Officer,
with Board approval, may reallocate a portion of his incentive compensation pool
to the other compensation pools.

     The allocated incentive compensation pools can be utilized to supplement
the cash remuneration of the Bancorp’s management according to the following
guidelines: Vice Presidents up to 10% of salary; Senior Vice Presidents up to
20% of salary; Executive Vice Presidents up to 35% of salary; and Chief
Executive Officer up to 50% of salary. The incentive compensation for Vice
Presidents, Senior Vice Presidents and Executive Vice Presidents is awarded
based on a performance review by the Chief Executive Officer, which is reviewed
and approved by the Bancorp’s Compensation Committee and Board. The performance
review incorporates the following criteria: strategic plan implementation and
goal achievement; leadership based on communication, responsiveness,
efficiencies, focus and innovation; professional growth; and community
involvement. The Compensation Committee and Board conduct the Chief Executive
Officer’s performance review and determine his incentive compensation.

     The Bancorp maintains an Employees’ Savings and Profit Sharing Plan and
Trust for all employees who meet the plan qualifications. Contributions to the
Employees’ Profit Sharing Plan and Trust are made at the discretion of the
Bancorp’s Board of Directors. Contributions to the Company’s executive officers
and employees for the year ended December 31, 2004, were based on 11% of the
participants’ total compensation excluding incentives.

     The Bancorp maintains an Unqualified Deferred Compensation Plan.
Participants’ accounts are credited each year with an amount based on a formula
involving the participant’s employer funded contributions under all qualified
plans and the limitations imposed by Internal Revenue Code subsection 401(a)(17)
and Code section 415.

     Pursuant to a stock option plan, the Company has reserved shares of the
Bancorp’s common stock for issuance in respect of incentive awards granted to
officers and other employees of the Bancorp and the Bank.

 